Per Curiam.
Respondent was admitted to practice by this Court in 2002. He resides in Thailand.
By decision dated June 27, 2013, this Court suspended respondent from the practice of law for a period of six months (Matter of Novel, 107 AD3d 1377 [2013]). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not made the showing required by our rules for reinstatement (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b] [1]), we deny the application. We also deny respondent’s request for a waiver of the requirement that an applicant for reinstatement must have taken and attained a passing score on the Multistate Professional Responsibility Examination subsequent to the entry of the suspension order (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b] [2]).
Lahtinen, J.E, Stein, McCarthy, Rose and Devine, JJ., concur.
Ordered that respondent’s application for reinstatement is denied.